DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Len et al. “Modeling Analysis and Improvement of Power Loss in Microgrid” (hereinafter “Len”) in view of Bose et al. EP1933441 (hereinafter “Bose”).



As to claim 1, Lan teaches a hybrid power plant (FIG.1 shows a hybrid power plant), comprising: a plurality of power units being operatively connected to an internal power grid (FIG.1 shows island interconnection device when it’s OFF position it’s an independent and all the power plant are connected to an internal grid), wherein the respective power ratings of the plurality of power units reduce the active and reactive power losses (conclusion “optimization” and page 1 “power system can achieve significant benefits as follows [1]: (1) enhance power system reliability and power quality; (2) minimize the power loss and improve the voltage profiles; (3) reduce the power system cost and control high cost energy imbalance charges; (4)serve the demand for peak load” power is a combination of active and reactive power the flow of current through the elements of a power network, is accompanied by power and energy losses. Loss occurring at resistive elements is known as active loss, whereas the loss occurring at reactance elements is known as reactive loss).  
Len does not explicitly teach wherein respective power ratings of the plurality of power units of the hybrid power plant are determined based on active and reactive power losses in the internal power grid.
However, Bose teaches wherein respective power ratings of the plurality of power units of the hybrid power plant are determined based on active and reactive power losses in the internal power grid (paragraph 0016-0017 and 0020-0022 “controlling the active and reactive power flow through (in and out) a tieline between a microgrid and a bulk grid, the microgrid may both meet point of interconnect (POI) voltage and frequency requirements of the bulk grid and behave as a dispatchable entity to the bulk grid” and “controller 26 further includes a reactive power regulator 44 configured for receiving the pre-processed control signals and configured for generating ΔQ control signals. The ΔQ control signals may correspond to a reactive power, a voltage regulation, a power factor, or combinations thereof”).
Lan and Bose are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Lan, and incorporating hybrid power plant are determined based on active and reactive power losses in the internal power grid, as taught by Bose.
One of ordinary skill in the art would have been motivated to adjust active and reactive power in respective microgrid assets in response to commands from a bulk grid operating entity, microgrid system conditions, bulk grid conditions, or combinations thereof, as suggested by Bose (paragraph 0006).


As to claims 2 and 9, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein the internal power grid comprises a first voltage bus and a second voltage bus (FIG. 1 and Table 1-2 shows different voltage bus so there is a first bus and second bus).  

As to claims 3 and 10, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein the first voltage bus comprises a low-voltage bus, and wherein the second voltage bus comprises a medium-voltage bus, said medium-voltage bus being operatively connected to the low- voltage bus via one or more transformer units (FIG. 1 shows bus 888 connected to bus 832 by a transformer. The function of a transformer to step up or stepdown so one examiner interpreted that on side is low voltage and other side is medium voltage).  

As to claims 4 and 11, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein the plurality of power units are selected from the group consisting of: wind turbine generators, photovoltaic systems, energy storage systems and engine driven generators (FIG. 1 shows wind, solar, energy storage and diesel generator).  

As to claims 5 and 12, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein one or more wind turbine generators and/or one or more photovoltaic systems are operationally connected to one or more medium-voltage buses via respective transformer units (FIG. 1 PV connected to wind turbine bus via a transformer).  

As to claims 6 and 13, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein one or more energy storage systems and/or one or more engine driven generators are operationally connected to one or more low-voltage buses and/or one or more medium- voltage buses (FIG. 1 shows energy storage system is connected to the bus via a switch).  

As to claim 7, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein the total power rating of the plurality of power units is below 5 MW (FIG. 1 shows total power below 5 MW and it’s a design issue).  

As to claim 8, related to claim 1 with similar limitations also rejected by same rational.

As to claim 14, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein the determined total power rating of the plurality of power units is below 5 MW, such as below 4 MW, such as below 3 MW, such as below 2 MW, such as below 1.5 MW, such as below 1 MW (FIG. 1 shows total power generation is below 5MW and it’s a design choice, any one ordinary skill in the art can design a system the way the like).  

As to claim 15, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein the total power rating of the plurality of power units is below 2 MW (FIG. 1 shows different power generation units and it’s a design issue to have it below or more than 2MW).  

As to claim 16, Lan teaches a hybrid power plant (FIG.1 shows a hybrid power plant), comprising: a plurality of power units being operatively connected to an internal power grid (FIG.1 shows island interconnection device when it’s OFF position it’s an independent and all the power plant are connected to an internal grid), wherein the respective power ratings of the plurality of power units reduce the active and reactive power losses (conclusion “optimization” and page 1 “power system can achieve significant benefits as follows [1]: (1) enhance power system reliability and power quality; (2) minimize the power loss and improve the voltage profiles; (3) reduce the power system cost and control high cost energy imbalance charges; (4)serve the demand for peak load”); wherein the internal power grid comprises a first voltage bus and a second voltage bus (FIG. 1 and Table 1-2 shows different voltage bus so there is a first bus and second bus); wherein the first voltage bus is configured for a lower voltage than the second voltage bus, the second voltage bus being operatively connected to the first voltage bus via one or more transformer units (FIG. 1 shows transformer connected between wind turbine and solar system and (FIG. 1 shows bus 888 connected to bus 832 by a transformer. The function of a transformer to step up or stepdown so one examiner interpreted that on side is low voltage and other side is medium voltage), wherein the total power rating of the plurality of power units is below 5 MW (FIG. 1 shows total power below 5 MW and it’s a design issue).  
Len does not explicitly teach wherein respective power ratings of the plurality of power units of the hybrid power plant are determined based on active and reactive power losses in the internal power grid.
However, Bose teaches wherein respective power ratings of the plurality of power units of the hybrid power plant are determined based on active and reactive power losses in the internal power grid (paragraph 0016-0017 and 0020-0022 “controlling the active and reactive power flow through (in and out) a tieline between a microgrid and a bulk grid, the microgrid may both meet point of interconnect (POI) voltage and frequency requirements of the bulk grid and behave as a dispatchable entity to the bulk grid” and “controller 26 further includes a reactive power regulator 44 configured for receiving the pre-processed control signals and configured for generating ΔQ control signals. The ΔQ control signals may correspond to a reactive power, a voltage regulation, a power factor, or combinations thereof”).
Lan and Bose are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Lan, and incorporating hybrid power plant are determined based on active and reactive power losses in the internal power grid, as taught by Bose.
One of ordinary skill in the art would have been motivated to adjust active and reactive power in respective microgrid assets in response to commands from a bulk grid operating entity, microgrid system conditions, bulk grid conditions, or combinations thereof, as suggested by Bose (paragraph 0006).


As to claim 17, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein the plurality of power units are selected from the group consisting of: one or more energy storage systems and one or more engine driven generators (FIG. 1 shows energy storage unit and diesel generator); and wherein at least one of the one or more energy storage systems or the one or more engine driven generators are operationally connected to the second voltage bus (FIG. 1 shows energy storage system is connected to the bus via a switch).  

As to claim 18, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein the plurality of power units are selected from the group consisting of: wind turbine generators and photovoltaic systems (FIG. 1 shows wind turbine, PV).  

As to claim 19, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein at least one of one or more wind turbine generators or one or more photovoltaic systems are operationally connected to the second voltage bus via respective transformer units (FIG. 1 shows transformer connected between wind turbine and solar system).  

As to claim 20, the combination of Lan and Bose teaches all the limitations of the base claims as outlined above.
Lan further teaches wherein the total power rating of the plurality of power units is below 2 MW (FIG. 1 shows different generation units and it’s a design choice to have below or above 2MW).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Hassanzadehfard et al. “optimal sizing of an island microgrid for an area in north west Iran using particle swarn optimization based on reliability concept” teaches all the limitations as claimed. 
QIANG FU ET AL "Microgrid Generation Capacity Design with Renewables and Energy
Storage Addressing Power Quality and Surety” teaches all the limitations as claimed. 
Ferrari et al. USPGPUB 2015/0083393 teaches an electric generation plant (110) of the type without connection to an distributed electric supply network for generating an alternating electric current destined for a plurality of utilities (105) comprising: a first generator (101) fed with fuel of a fossil origin for generating a first alternating electric current in continuous service, i.e. 24 hours a day; a second photovoltaic generator (102) for generating a second direct electric current by conversion of solar radiation comprising a plurality of inverters (106) of the distributed type for inverting and regulating said current.
Shelton et al. USP 9,847648 teaches controlling power supplied to an electric grid are disclosed. In embodiments, methods and systems control power supplied to an electric grid using an energy storage device. In an embodiment, a method receives an indication of power to be supplied to the electric grid, generates power from a power generator and adjusts, using the generated power, an energy level of the energy storage device to control power supplied to the grid in accordance with the received indication. In another embodiment, a system comprises a grid indication receiver for receiving an indication of power to be supplied to the electric grid.
Paparo et al USP 2011/0204845 teaches  method and apparatus for hands free inductive charging of batteries for an electric vehicle is characterized by the use of a transformer having a primary coil connected with a charging station and a secondary coil connected with a vehicle. More particularly, the when the vehicle is parked adjacent to the charging station, the primary coil is displaced via a self alignment mechanism to position the primary coil adjacent to the secondary coil to maximize the inductive transfer of charging current to the secondary coil. The self alignment mechanism preferably utilizes feedback signals from the secondary coil to automatically displace the primary coil in three directions to position the primary coil for maximum efficiency of the transformer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119